Exhibit 10.8

October 6, 2008

Anthony Rodio

[address]

Dear Anthony,

The purpose of this letter is to amend and restate the provisions of your offer
letter with Support Soft, Inc., a Delaware Corporation (the “Company”) dated
August 22, 2006 (the “Offer Letter”) in order to comply with the requirements of
new Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”)

On behalf of the Company, we are pleased to offer to continue your employment
with the Company in the position of Chief Operating Officer, CSG reporting to
the Chief Executive Officer. In this position your annual rate of base salary
shall continue to be $240,000. The base salary will be paid semi-monthly in
accordance with the Company’s normal payroll procedures. You will also be
eligible for bonus compensation under the Company’s Management by Objectives
(“MBO”) Program. Under the MBO Program, you may receive up to 25% of your actual
salary earnings paid to you during the calendar year, for an annual equivalent
On Target Earnings (OTE) of $300,000. Any such bonus shall be paid to you within
thirty (30) days following the end of the period to which the bonus relates in
accordance with the terms of the MBO Program; provided that in no event will any
such bonus be paid to you earlier than the first day following the end of the
period to which the bonus relates or later than March 15 of the year following
the year to which the bonus relates.

As a Company employee, you are eligible to receive all employee benefits, which
include health care (medical, vision, prescription drug, dental, hospital) and
life and disability insurance (life, accidental death and dismemberment, long
term disability, short term disability), vacation (paid time off) of twenty
(20) days per annum and twelve (12) public holidays in accordance with the
company’s published schedule, etc. You should note that the Company reserves the
right to modify compensation and benefits from time to time, as it deems
prudent.

If your employment with the Company terminates as a result of an Involuntary
Termination and you execute and deliver to the Company the Company’s standard
General Release and Waiver of Claims Agreement (the “Release”) and that Release
becomes effective within thirty (30) days following your termination date in
accordance with applicable law, then you will become entitled to receive the
following benefits:

(a) On the first payroll date within the sixty (60) day period following the
date of your Involuntary Termination on which the Release is effective, the
Company shall pay to you a lump sum cash payment in an amount equal to six
(6) months of your base salary (at the rate in effect at the time of your
termination) and 50% of the bonus target in effect for the year in which you are
terminated, less applicable withholdings; and

(b) Should you timely elect under Code Section 4980B to continue health care
coverage under the Company’s group health plan for yourself, and/or your spouse
and your eligible dependents following your Involuntary Termination, then the
Company shall provide such continued health care coverage for you and your
spouse and other eligible dependents at its sole cost and expense. Such health
care coverage at the Company’s expense shall continue until the earlier of
(i) the expiration of the six (6)-month period measured from the date of your
Involuntary Termination and (ii) the first date you are covered under another
employer’s heath benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions.

Notwithstanding anything in this letter agreement, the Plan or the applicable
stock option agreements to the contrary, if the Company is subject to a Change
of Control (as defined in the Stock Option Agreement) before your employment
with the Company terminates and you are subject to an



--------------------------------------------------------------------------------

09/23/2008

Involuntary Termination within twelve (12) months on or after the effective date
of that Change of Control, then 50% of the then-unvested shares subject to your
new hire stock option grant will become vested and exercisable at the time of
such Involuntary Termination (as defined below). Notwithstanding anything to the
contrary in the Stock Option Agreement, a “going private” transaction shall not
constitute a Change of Control.

Notwithstanding any provision in this letter agreement to the contrary, the
following special provisions shall govern the payment date of your cash
severance payment in the event that payment is deemed to constitute an item of
deferred compensation under Section 409A:

(i) The severance payment will not be made at any time prior to the date of your
Separation from Service, and

(ii) No payments or benefits to which you become entitled under this letter
agreement shall be made or paid to you prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of your Separation
from Service with the Company or (ii) the date of your death, if you are deemed
at the time of such Separation from Service to be a “key employee” within the
meaning of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this paragraph shall be paid to you in a lump sum.

For purposes of this letter agreement, the following definitions shall be in
effect:

“Involuntary Termination” means either: (a) that your employment is terminated
by the Company without Cause or (b) that you resign for Good Reason (as defined
below). You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements: (A) notifying the Company within
ninety (90) days after the occurrence of the act or omission constituting
grounds for the Good Reason termination, (B) providing the Company at least
thirty (30) days to correct such act or omission and (C) upon the Company’s
failure to take such corrective action within such thirty (30)-day period,
giving the Company written notice of such Good Reason termination within five
(5) business days thereafter, with such Good Reason termination to be effective
immediately upon delivery of such notice to the Company. In order to receive any
benefits upon termination, (i) the Release must be signed by you and must become
effective within thirty (30) days following your termination date in accordance
with applicable law, and (ii) you must return all Company property. An
involuntary termination does not include a termination by reason of your death
or Permanent Disability.

“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of one
hundred twenty (120) consecutive days because of your physical or mental
impairment.

“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud, embezzlement or dishonesty or any
other act in violation of the law, including but not limited to, the conviction
of, or pleading no lo contender to, a felony (except for ordinary traffic
violations); (b) materially breached your fiduciary duty to the Company;
(c) unreasonably refused to perform the good faith and lawful instructions of
the Chief Executive Officer (d) engaged in willful misconduct or gross
negligence (e) willfully breached the Employment, Confidential Information and
Invention Assignment Agreement; or (f) made any willful unauthorized use or
disclosure of confidential information or trade secrets of the Company (or any
parent or subsidiary).

“Good Reason” means (a) your employment duties or responsibilities are
materially diminished by the Company without your prior written consent; (b) a
material change in the geographic location of your place of employment without
your approval, with a relocation of more than fifty (50) miles to be deemed
material for purposes of this letter agreement; (c) a material breach by the
Company of its obligations under the terms of this offer letter; or (d) in
connection

 

2



--------------------------------------------------------------------------------

09/23/2008

with a Change of Control there is a material diminution in the authorities,
duties or responsibilities of the supervisor to whom you are required to report,
with a requirement that you report to an executive officer other than the Chief
Executive Officer of the parent or successor entity to be deemed material for
such purpose.

“Separation from Service” means your cessation of employee status and shall be
deemed to occur at such time as the level of the bona fide services you are to
perform in employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than 20% of the average level
of services you rendered in employee status during the immediately preceding
thirty-six (36) months (or such shorter period for which you may have rendered
such service). Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

As a Company employee, you are expected to abide by the Company’s rules and
regulations. You are expected to comply with the Employment, Confidential
Information and Invention Assignment Agreement (the “Employee NDA”) you
previously executed that requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company and
non-disclosure of proprietary information.

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes. The Company agrees to pay the
fees and costs of the arbitrator. However, as also provided in the Employee NDA,
we agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the other
party’s trade secrets or proprietary information.

This letter agreement is intended to comply with the requirements of section
409A of the Code, and, specifically, with the separation pay exemption and short
term deferral exemption of section 409A, and shall in all respects be
administered in accordance with section 409A. Notwithstanding anything in the
letter agreement to the contrary, distributions may only be made under the
agreement upon an event and in a manner permitted by section 409A of the Code or
an applicable exemption.

 

3



--------------------------------------------------------------------------------

09/23/2008

To indicate your acceptance of the terms of this letter, please sign and date
this letter before, October 8, 2008 and return it to Lucy Gopinath. A duplicate
original is enclosed for your records. This letter, along with the agreement
relating to proprietary rights between you and the Company, sets forth the terms
of your employment with the Company and supersedes any prior representations or
agreements, whether written or oral, including your Offer Letter. This letter
may not be modified or amended except by a written agreement, signed by an
authorized representative of the Company and you.

 

Sincerely, SupportSoft

/s/    Wendy Brauchler

Wendy Brauchler VP, Human Resources

By signing this Letter, I hereby accept, acknowledge and agree to the terms and
conditions as stated above.

On this day of October 6, 2008

 

/s/    Anthony Rodio

Anthony Rodio

 

Enclosures:    Duplicate Original Letter

 

4